                    IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                 1.19-CV-01122-NCT-LPA


                                                   )
 ANORUO U. ASILONU, an individual,                 )
                                                   )
                    Plaintiff,                     )
                                                   )   DEFENDANT ESTHER
   v.                                              )   OKEIYI’S ANSWER AND
                                                   )   MOTION TO DISMISS
 BLESSING ASILONU, an individual, and              )
 ESTER OKEIYI, an individual and her               )
 marital community,                                )   JURY DEMAND
                                                   )
                   Defendants.                     )
                                                   )


   DEFENDANT ESTHER OKEIYI’S ANSWER AND MOTION TO DISMISS
        COMES NOW Defendant Esther Okeiyi, individually and on half of her marriage
community (“Defendant Okeiyi”), by and through her attorney, Jocelyn Davis Singletary,
and answers Plaintiff’s Complaint (“Complaint”) as follows:

                    AFFIRMATIVE DEFENSES AND MOTION TO DISMISS

                                    FIRST DEFENSE
        Defendant Okeiyi alleges and states that this action should be dismissed, pursuant
to Rule 12(b)(6) for failure to state a claim upon which relief can be granted.

                                   SECOND DEFENSE
        As an additional defense, without waiving any other defenses asserted herein,
Defendant Okeiyi alleges and states that no act or alleged omission by Defendant Okeiyi

                                                                                             1



        Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 1 of 16
was the proximate cause of any harm or injury to the Plaintiff and, as such is a complete
bar to Plaintiff’s recovery.

                                       THIRD DEFENSE
                        DEFENDANT ACTED IN GOOD FAITH
       As an additional defense, without waiving any other defenses asserted herein,
Defendant Okeiyi alleges and states that she has complied in good faith with all
applicable laws and regulations in its dealings with the Plaintiff and alluded to in
Plaintiff’s Complaint and, having so complied, such conduct is pled as a defense to the
Plaintiff’s claims in this action.

                                      FOURTH DEFENSE
                                          OFFSET
       As an additional defense, without waiving any other defenses asserted herein,
Defendant Okeiyi alleges and states that she has suffered damage by reason Plaintiff’s
conduct; that she has the right of offset if any amount of money is owed to Plaintiffs by
way of damage.

                                       FIFTH DEFENSE
                                     EQUITABLE ESTOPPEL
       As an additional defense, without waiving any other defenses asserted herein,
Defendant Okeiyi alleges and states that the Plaintiff herein, and each and every Cause of
Action contained in the Complaint, is barred by reason of acts, omissions, representation
and courses of conduct by Plaintiff , which led to Plaintiff to rely to his detriment,
thereby barring, under the doctrine of equitable estoppel, any Causes of Action assessed
by the Plaintiff.

                                       SIXTH DEFENSE
                                      UNCLEAN HANDS



                                                                                            2



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 2 of 16
       As an additional defense, without waiving any other defenses asserted herein,
Defendant Okeiyi alleges and states that Plaintiff has no grounds to obtain relief because
he has acted unethically or in bad faith with respect to the subject of the complaint.

                                   SEVENTH DEFENSE
                                            FRAUD
       As an additional defense, without waiving any other defenses asserted herein,
Defendant Okeiyi alleges and states that Plaintiff has no grounds to obtain relief because
Plaintiff never intended to have a valid marriage in the United States, inter alia, Plaintiff
solely sought means to enter in the United States. Defendant Okeiyi would never have
signed the I-864 Documents had she known that Plaintiff did not intend to enter into a
valid marital relationship. Defendant Okeiyi alleges and states that the alleged I-864
Documents, or any other purported contract or agreement, is rescindable and/or has been
rescinded for fraud in the inducement.

                                    EIGHTH DEFENSE
                                       NEGLIGENCE
       As an additional defense, without waiving any other defenses asserted herein,
Defendant Okeiyi alleges and states that negligence on the part of the Plaintiff, either
active or passive negligence, contributed to his damages as such is a complete bar to his
recovery.

                                     NINTH DEFENSE
       As an additional defense, without waiving any other defenses asserted herein,
Defendant Okeiyi alleges and states that Plaintiff has, and currently does, receive income
from his family, friends and other activities such that he generates and/or received monies
in excess of the one hundred twenty five percent (125%) of the Federal Poverty
Guidelines and all damages Plaintiff claims should be offset for all financial support from
his family, friends, and other activities of the Plaintiff.


                                                                                                3



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 3 of 16
                                   TENTH DEFENSE
       Defendant Okeiyi reserves the right to assert other affirmative defenses as they
become known through the course of this lawsuit.

                         ELEVENTH DEFENSE AND ANSWER
       In response to the specific allegations of the Plaintiff’s Complaint, and without
waiving any other defenses asserted herein, Defendant Okeiyi states in response to the
consecutively numbered paragraphs and specific allegations of the Plaintiff’s Complaint
as follows:
       1. This paragraph is a summary of the Plaintiff’s cause of action and therefore no
response is required. To the extent that a response is required, Defendant admits this is a
lawsuit for immigration financial support under the Form I-864.
       2. This paragraph contains a legal conclusion about a federal statute and therefore
no answer is required.
       3. This paragraph contains a legal conclusion about a federal statute and therefore
no answer is required.
       4. This paragraph contains a legal conclusion about a federal statute and therefore
no answer is required.
       5. Admit.
       6. Deny.
       7. This paragraph is a summary of the Plaintiff’s cause of action and therefore no
response is required.
       8. Defendant Okeiyi lacks information as to the Plaintiff’s current citizenship and
immigration status and therefore denies.
       9. Defendant Okeiyi lacks information as to Plaintiff’s residence and therefore
denies.
       10. Admit.



                                                                                              4



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 4 of 16
       11. Admit that Defendant Blessing Asilonu (“Defendant Asilonu”) served as
Plaintiff’s sponsor under a Form I-864, Affidavit of Support. Deny that Defendant
Asilonu contractually promised to provide a specified level of income to Plaintiff.
       12. Deny. On information and belief, Defendant Asilonu currently resides in
Gainesville, Florida.
       13. Admit.
       14. Admit that Defendant Okeiyi served as Plaintiff’s cosponsor and signed an
additional Form I-864, Affidavit of Support. Deny that Defendant Okeiyi contractually
promised to provide a specified level of income to Plaintiff.
       15. Admit.

       16. Admit.

       17. Admit.

       18. Admit.

       19. Admit.

       20. This paragraph contains a historical statement with no context and therefore
no answer is required.

       21. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

       22. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

       23. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

       24. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

       25. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

                                                                                          5



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 5 of 16
      26. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      27. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      28. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      29. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      30. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      31. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      32. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      33. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      34. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      35. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      36. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      37. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      38. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

                                                                                   6



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 6 of 16
      39. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      40. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      41. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      42. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      43. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      44. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      45. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      46. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      47. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      48. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      49. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

      50. Admit.

      51. Defendant Okeiyi lacks information as to the Plaintiff’s current citizenship
and immigration status and therefore denies.

      52. On information and belief, Defendant Okeiyi admits.

                                                                                         7



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 7 of 16
       53. On information and belief, Defendant Okeiyi admits. However, the Form I-
129F petition should not have been submitted due to Plaintiff’s acts and omissions before
and after the fact.

       54. Form I-129F, referenced in Paragraph 54, speaks for itself. Further, the Form
I-129F petition should not have been submitted due to Plaintiff’s acts and omissions
before and after the fact.

       55. On information and belief, Defendant Okeiyi admits. However, the Form I-
129F petition should not have been submitted due to Plaintiff’s acts and omissions before
and after the fact.

       56. On information and belief, Defendant Okeiyi admits. However, the Form I-
129F petition should not have been submitted due to Plaintiff’s acts and omissions before
and after the fact.

       57. On information and belief, Defendant Okeiyi admits. However, the Form I-
129F petition should not have been submitted and the K-1 visa not issued due to
Plaintiff’s acts and omissions before and after the fact.

       58. On information and belief, Defendant Okeiyi admits. However, the K-1 visa
should not have been issued due to Plaintiff’s acts and omissions before and after the fact.

       59. On information and belief, Defendant Okeiyi admits. However, the K-1 visa
should not have been issued due to Plaintiff’s acts and omissions before and after the fact.

       60.   This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

       61. On information and belief, Defendant Okeiyi admits. However, the marriage
should not have taken place due to Plaintiff’s acts and omissions before and after the fact.

       62. On information and belief, Defendant Okeiyi admits.

       63. Defendant Okeiyi admits. However, the Form I-864 should not have been
submitted due to Plaintiff’s acts and omissions before and after the fact.


                                                                                           8



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 8 of 16
       64. On information and belief, Defendant Okeiyi admits. However, the Form I-
864 should not have been submitted due to Plaintiff’s acts and omissions before and after
the fact.

       65. Defendant Okeiyi admits. However, the Form I-864 should not have been
submitted due to Plaintiff’s acts and omissions before and after the fact.

       66. On information and belief, Defendant Okeiyi admits.

       67. Defendant Okeiyi admits. However, the Form I-864 should not have been
submitted due to Plaintiff’s acts and omissions before and after the fact.

       68. On information and belief, Defendant Okeiyi admits. However, the Form I-
864 should not have been submitted due to Plaintiff’s acts and omissions before and after
the fact.

       69. On information and belief, Defendant Okeiyi admits.

       70. On information and belief, Defendant Okeiyi admits. However, the Form I-
864 should not have been submitted due to Plaintiff’s acts and omissions before and after
the fact.

       71. On information and belief, Defendant Okeiyi admits.

       72. On information and belief, Defendant Okeiyi admits.

       73. On information and belief, Defendant Okeiyi admits. However, the Form I-
864 should not have been submitted due to Plaintiff’s acts and omissions before and after
the fact.

       74. Defendant Okeiyi admits. However, the Form I-864 should not have been
submitted due to Plaintiff’s acts and omissions before and after the fact.

       75. On information and belief, Defendant Okeiyi admits. However, the Form I-
485 should not have been approved due to Plaintiff’s acts and omissions before and after
the fact.



                                                                                           9



       Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 9 of 16
       76. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

       77. On information and belief, Defendant Okeiyi admits. However, the Form I-
485 should not have been approved due to Plaintiff’s acts and omissions before and after
the fact.

       78. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

       79.   This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

       80. Defendant Okeiyi lacks necessary information to answer this assertion and
therefore denies.

       81. Defendant Okeiyi lacks information as to the Plaintiff’s current citizenship
and immigration status and therefore denies.

       82. Defendant Okeiyi lacks information as to the amount of work credits the
Plaintiff has earned and therefore denies.

       83. Defendant Okeiyi lacks information as to the Plaintiff’s current citizenship
and immigration status and therefore denies.

       84. Defendant Okeiyi lacks information as to the Plaintiff’s current citizenship
and immigration status and therefore denies.

       85. On information and belief, Defendant Okeiyi admits.

       86. Defendant Okeiyi lacks information as to the Plaintiff’s current citizenship
and immigration status and therefore denies.

       87. Defendant Okeiyi lacks information as to the Plaintiff’s current citizenship
and immigration status and therefore denies.

       88. Defendant Okeiyi lacks information as to the Plaintiff’s current citizenship
and immigration status and therefore denies.

                                                                                          10



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 10 of 16
       89. Defendant Okeiyi lacks information as to the Plaintiff’s current citizenship
and immigration status and therefore denies.

       90.    This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required. As to support Plaintiff is entitled to under the Forms I-
864, the forms should not have been submitted due to Plaintiff’s acts and omissions
before and after the fact.

       91. Defendant Okeiyi lacks information as to the Plaintiff’s income, past and
present, and therefore denies.

       92. Defendant Okeiyi lacks information as to the Plaintiff’s income, past and
present, and therefore denies.

       93. Defendant Okeiyi lacks information as to the Plaintiff’s income, past and
present, and therefore denies.

       94. On information and belief, Defendant Okeiyi denies. Furthermore, the Form
I-864should not have been submitted due to Plaintiff’s acts and omissions before and
after the fact.

       95. Defendant Okeiyi denies. Furthermore, the Form I-864should not have been
submitted due to Plaintiff’s acts and omissions before and after the fact.

       96. Defendant Okeiyi denies. Additionally, this paragraph contains a legal
conclusion about a federal statute and therefore no answer is required.

       97. This paragraph contains a legal conclusion about a federal statute and
therefore no answer is required.

       98. Defendant Okeiyi lack necessary information to admit or deny, and therefore
denies. However, the Form I-864 should not have been submitted due to Plaintiff’s acts
and omissions before and after the fact.




                                                                                             11



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 11 of 16
       99. Defendant Okeiyi lack necessary information to admit or deny, and therefore
denies However, the Form I-864 should not have been submitted due to Plaintiff’s acts
and omissions before and after the fact.

       100. Defendant Okeiyi admits. However, the Form I-864 should not have been
submitted due to Plaintiff’s acts and omissions before and after the fact.

       101. Defendant Okeiyi denies. However, the Form I-864 should not have been
submitted due to Plaintiff’s acts and omissions before and after the fact.

       102. Defendant Okeiyi hereby incorporates by reference her responses in
paragraphs 1-101 above.

       103. The Primary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required.

       104. The Primary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required.

       105. The Primary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required.

       106. The Primary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required. Furthermore, on information and
belief, Defendant Okeiyi denies Defendant Asilonu contractually promised to provide a
specified level of income to Plaintiff.

       107. The Primary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required.



                                                                                         12



     Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 12 of 16
       108. The Primary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required.

       109. On information and belief, Defendant Okeiyi denies.

       110. On information and belief, Defendant Okeiyi denies.

       111. Defendant Okeiyi hereby incorporates by reference her responses in
paragraphs 1-110 above.

       112. The Secondary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required.

       113. The Secondary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required.

       114. The Secondary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required.

       115. The Secondary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required. Furthermore, Defendant Okeiyi denies
she contractually promised to provide a specified level of income to Plaintiff.

       116. The Secondary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required.

       117. The Secondary Sponsor I-864 Document terms referenced in the paragraph
speak for themselves. Additionally, this paragraph contains a legal conclusion about a
federal statute and therefore no answer is required.


                                                                                         13



     Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 13 of 16
       118. Defendant Okeiyi denies.

       119. Defendant Okeiyi denies.

            VIII. DENIAL OF PLAINTIFF’S REQUEST FOR RELIEF
       Defendant Okeiyi respectfully requests this Court deny all that is contained in
Plaintiff’s prayer for relief against Defendant Okeiyi, including but not limited to:
       A) Denial of entry of judgment of judgment against Defendant Okeiyi and in
favor of Plaintiff on each and every cause of action asserted herein;
       B) Denial of an award of actual damages in an amount equivalent to 125% of the
Federal Poverty Guidelines for Plaintiff’s household for the period from September 22,
2016, to the date on which judgment issues;
       C) Denial of a declaration that Plaintiff is entitled to continued receipt of
financial support from Defendant Okeiyi in the amount of 125% the Federal Poverty
Guidelines for his household size, less actual income, until the occurrence of one of the
Terminating Events;
       D) Denial of an order of specific performance, requiring Defendant Okeiyi to
make monthly payments to Plaintiff for the amount set forth in Paragraph C above, until
such time as a Terminating Event occurs;
       E) Denial of an award of all Plaintiff’s attorney fees;
       F) Denial of an award of all Plaintiff’s costs;
       G) Denial of the right to amend filed complaint to conform to the evidence
presented at trial; and
       H) Denial of any other relief sought by Plaintiff.
       FURTHER, Defendant Okeiyi denies each and every material allegation not
heretofore controverted and demands strict proof thereof.

                     IX. RESERVATION OF RIGHT TO AMEND
       As this lawsuit progresses, additional factual bases and legal bases for additional


                                                                                             14



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 14 of 16
affirmative defenses, counter-claims, or claims against third parties may become known
and/or viable. Defendant Okeiyi reserves the right to amend the answer at such time as
the facts underlying any further affirmative defenses, counter-claims, or third-party
claims are discovered.
                                  X. JURY DEMAND
       Defendant Okeiyi requests that this case be tried by a jury of twelve.

               XI. DEFENDANT OKEIYI’S PRAYER FOR RELIEF
       Defendant Okeiyi respectfully request the Court to grant the following relief:
       A) Find that the Plaintiff’s acts and omissions described herein existed;
       B) Award judgment against Plaintiff;
       C) Award Defendant Okeiyi reasonable attorney fees;
       D) Award Defendant Okeiyi costs; and,
       E) Award such other and further relief, as the Court may deem just and equitable.


This the 2nd day of January, 2020.


                                          /s/ Jocelyn Davis Singletary
                                          Jocelyn Davis Singletary
                                          Attorney for Defendant Esther Okeiyi
                                          NC Bar # 27389
                                          4801 E Independence Blvd, Suite 501
                                          Charlotte, NC 28212
                                          Telephone: (704) 895-4449
                                          Facsimile: (704) 895-1170
                                          jdsingletary@singletarylawfirm.com




                                                                                         15



     Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 15 of 16
                             CERTIFICATE OF SERVICE

       I hereby certify that I have this day, January 02, 2020 electronically filed the
foregoing DEFENDANT ESTHER OKEIYI’S ANSWER AND MOTION TO
DISMISS with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:


Valeria Cesanelli
Morgan & Cesanelli Law
1051 Pemberton Hill Road
Suite 102
Apex, NC 27502
Telephone: (919) 923-1557
Email: valeria@morgancesanelli.com

Greg McLawsen
113 Cherry Street, ECM# 45921
Seattle, WA 98405-2205
Telephone: (844) 557-3646
Email: greg@i-864.net

Attorneys for Plaintiff Anoruo Asilonu


Dated: January 02, 2020

By: /s/ Jocelyn Davis Singletary
Jocelyn Davis Singletary
Attorney for Defendant Esther Okeiyi
North Carolina Bar #27389
4801 E Independence Blvd, Suite 501
Charlotte, NC 28212
Telephone: 704-895-4449
Facsimile: 704-895-1170
jdsingletary@singletarylawfirm.com




                                                                                          16



      Case 1:19-cv-01122-NCT-LPA Document 9 Filed 01/02/20 Page 16 of 16
